Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-12 received on 6/7/2022 have been examined, of which claims 1 and 7 are independent.

Specification
The disclosure is objected to because of the following informalities: The cross reference section on page 1 of specification dated 6/7/2022 does not indicate the application being continuation of application 16608903, patent 11387901.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 respectively of U.S. Patent No. 11387901 (parent application # 16608903). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of patent application anticipates all the limitations of claim 1 and further limits receiving plurality of bid (candidate) requests, and the advertisement data including approaching location data in traveling direction. Claim 7 of patent application similarly anticipates the claim 7 of the instant application. Other dependent claims of instant application are substantially similar to the corresponding dependent claim of the patent application. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Semple: Merchant-traveler messaging system; Location aware device and travel alert system for sending merchant alerts to traveler based on merchant bids and location of traveler (abstract). 

Mariwaki: multiple users carrying multiple terminal devices in a bus, receiving information from bus and based on user information, presenting special offer information (fig 1, 15, 16).

Chiu: broadcast service system, wherein the information transmitted may be personalized for a user of a public transportation system; position and speed information of the user may be obtained, and the time of arrival at a calling point may be determined. In an embodiment, the broadcast system may alert the user upon arrival at a calling point or in advance (abstract). 

Hirsch: providing content to a user terminal based on the location of the user terminal within a specific range. If the user is proximate the boundary of the range, the user is prompted to make a decision concerning purchase or authorized use of the content. User options can be, before leaving the range, to purchase the content, to end the current session or leave the range with less than full functionality of the content, and to return to operating the user terminal within the range (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/27/2022